DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swarts (US 4,068,041).
Swarts is directed to an assembly comprising a brass plated steel cord and a rubber composition, wherein said composition includes a tackifier such as p-coumarone-indene resin (Column 2, Lines 50-60).  It is noted that the claims as currently drafted are directed to a product by process and patentability is determined by the structure of the claimed article.  In such an instance, the final tire article includes a reinforcing material or steel cord surrounded by a coumarone resin-containing rubber composition (resin is not present on surface of cord bur rather is entirely absorbed into rubber composition) and such mimics the structure of the tire taught by Swarts.  It is emphasized that the final article includes coumarone resin that does not have the properties as recited by the claimed method and thus, would not required by the final tire article (based on the fact that the resin is melted (changes from solid to liquid) and absorbed into the rubber composition).    
Regarding claim 2, the claims are directed to the method of manufacture and as such, fail to further define the structure of the claimed tire (the film thickness is related to the manner in which the resin is applied to the steel cord and as note above, the final tire article is devoid of a coumarone resin film).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swarts (US 4,068,041) and further in view the APA. 
Swarts is directed to an assembly comprising a brass plated steel cord and a rubber composition, wherein said composition includes a tackifier such as p-coumarone-indene resin (Column 2, Lines 50-60).  In such an instance, though, Swarts is silent with respect to the softening point and the viscosity of said resin.
The APA, however, recognizes that such resins commonly have softening points between 40°C and 120°C (Page 8, Lines 5-10).  As to the viscosity, resin materials in general are not limited to a single viscosity and it is well recognized that larger molecular weights generally correspond with larger viscosities.  Resin materials in general are commonly disclosed as having a wide range of viscosities.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of viscosities absent a conclusive showing of unexpected results.  It is emphasized that the claims define an extremely broad range of values and Applicant has not provided a conclusive showing of unexpected results for the claimed viscosity.  It is noted that the claims are directed to a product by process (pneumatic tire made by using a reinforcing material having a coumarone resin film).  The tire or final article, though, does not include coumarone resin on the surface of the reinforcing material (Page 7, Lines 25-32).  Thus, in an analogous manner to the claimed invention, the tire or final article of Swarts does in fact include a steel cord (claimed reinforcing material) and a surrounding topping rubber containing a coumarone resin.  As such, it is evident that the claimed method and that taught by Swarts result in a final article having coumarone resin in the rubber composition (claimed process fails to result in a materially different article).     
As the results of Table 1, a comparison between Example 2 and Comparative Examples 1 and 2 does not provide a conclusive showing of unexpected results.  In such an instance, the film thicknesses are the same.  Looking at the rubber adhesiveness rate, the measures values are 85 (inventive example) and 80 (non-inventive examples) and thus are extremely similar to one another.  Furthermore, the rubber adhesiveness rate is described as being evaluated with “the naked eye” and thus, there is a question in regards to the accuracy of the rates.  
Regarding claim 2, the claims are directed to the method of manufacture and such limitations fail to further define the structure of the claimed tire.  It is emphasized that the claims are directed to a final tire article and in such an instance, the coumarone is not present on a surface of the steel cord or reinforcing material.  The final tire article of Swarts, in an analogous manner to the claimed invention, includes a coumarone resin-containing rubber composition (film thickness is not relevant to final tire article).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 29, 2022